Citation Nr: 1015853	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-13 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 20 percent rating for status 
post meniscectomy of the right knee with instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

In a January 2010 decision, the Board remanded this issue for 
additional development to afford the Veteran a hearing.

In February 2010, the Veteran attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  A rating decision dated February 2007 reduced the 
evaluation for status post meniscectomy of the right knee 
with instability from 20 percent to 10 percent effective June 
1, 2007; the 20 percent evaluation was in effect for less 
than 5 years.

2.  Medical evidence at the time of the reduction did not 
demonstrate overall improvement in the service-connected 
right knee with instability; the Veteran's disability. 

CONCLUSION OF LAW

The reduction in the rating assigned for status post 
meniscectomy of the right knee with instability, from 20 
percent to 10 percent, effective June 1, 2007, was not 
proper; restoration is warranted.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.20, 
4.114, Diagnostic Code 5257 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board acknowledges VA's duties to notify 
and to assist pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  It is noted, however, that this appeal stems from 
disagreement with a 38 C.F.R. § 3.105(e) reduction and is not 
based on a claim or application for benefits.  The 
regulations pertaining to the reduction of evaluations for 
compensation contain certain notification and due process 
requirements.  See 38 C.F.R. § 3.105(e), (i).  Further, in 
light of the favorable decision in this case, to the extent 
that the VCAA might be applicable, the Board concludes that 
any errors in the timing or content of VCAA notice or 
assistance is moot.

The Veteran was originally granted service connection for 
status post meniscectomy of the right knee with instability 
in April 1984 and assigned a 10 percent evaluation.  In 
October 2003, the RO increased the Veteran's rating to 20 
percent, effective May 29, 2003.  

In May 2006, the Veteran submitted a claim for a rating in 
excess of 20 percent for his status post meniscectomy of the 
right knee with instability.

In September 2006, the RO reduced the evaluation for status 
post meniscectomy of the right knee with instability to 10 
percent, effective August 7, 2006.  In October 2006, the RO 
found clear and unmistakable error in the September 2006 
rating decision which reduced the evaluation for status post 
meniscectomy of the right knee with instability to 10 
percent, effective August 7, 2006.  The RO restored the 20 
percent evaluation and proposed to reduce the evaluation to 
10 percent.  

The RO notified the Veteran of the proposed reduction by an 
October 2006 letter.  The Veteran was advised that he could 
submit medical evidence or other evidence to show that his 
evaluation should not be reduced.  He was also advised that 
he could request a personal hearing.  In September 2006, the 
RO reduced the evaluation for status post meniscectomy of the 
right knee with instability to 10 percent, effective June 1, 
2007.  The 10 percent evaluation was continued in a rating 
decision dated March 2007.

The Veteran contends that the 20 percent evaluation should 
not be reduced because his condition has not improved, but 
rather has continued to increase in severity.  At his 
February 2010 hearing, the Veteran testified that his knee 
instability made it difficult for him to walk and also forced 
him to switch job titles.  He also avoided stairs at all 
costs as his knee had given out.  The Veteran has used 
assisted walking devices as he uses a brace and a cane.  

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation should be continued at the present level.  
Id.  The beneficiary will also be informed that he or she 
will have an opportunity for a predetermination hearing.  38 
C.F.R. § 3.105(i). 

On review, it appears that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e).  As 
discussed above, the Veteran was notified of the proposed 
reduction and was given an opportunity to submit additional 
evidence and/or request a hearing.  The reduction was made 
effective no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e).  The Veteran 
has not contended that these provisions were not complied 
with.

The Board observes that additional requirements are set forth 
at 38 C.F.R. § 3.344.  However, these provisions apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344.

In this case, the 20 percent evaluation was effective from 
May 2003 to May 2007.  Thus, it was in effect less than 5 
years and 38 C.F.R. § 3.344(a) and (b) are not for 
application.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The Veteran's status post meniscectomy of the right knee with 
instability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under this diagnostic code provision, a knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

On VA examination in August 2006, the Veteran reported that 
his right knee had gotten progressively worse in the past 2 
years.  The Veteran wore a brace and used a cane for walking.  
There was giving way, instability, pain, stiffness and 
weakness.  There were no episodes of dislocation or 
sublaxation.  There were no locking episodes.  Range of 
motion was 120 degrees flexion and 20 degrees extension.  He 
had mild medial/lateral instability.  The Veteran had 
abnormal (motion) in medial/lateral collateral ligament 
stability (varus/valgus) in 30 degrees flexion.

On VA examination in September 2009, the Veteran reported 
chronic right knee pain as well as falling several times due 
to the knee giving way.  It was noted that the Veteran's knee 
had been progressively worse since the onset of his 
treatment.  He wore a brace and used a cane.  The Veteran had 
instability, giving way, pain, stiffness and weakness.  There 
were no episodes of dislocation or sublaxation.  There were 
no locking episodes.  The Veteran was unable to walk more 
than a few yards.  He had mild medial/lateral instability.  
The McMurray's test was positive.  Range of motion was 100 
degrees flexion and 20 degrees extension.  The Veteran had 
abnormal (motion) in medial/lateral collateral ligament 
stability (varus/valgus) in 30 degrees flexion as a very mild 
lateral giveaway was noted with mild varus instability.  The 
diagnosis was right knee injury, status post lateral 
meniscectomy with limited range of motion and mild varus 
instability.  The examiner noted that the Veteran's 
activities were limited due to chronic right knee stiffness, 
pain and instability.

The Board has considered the Veteran's contentions and the 
evidence of record at the time of the rating reduction. The 
September 2009 VA examination, after the reduction, only 
confirms the severity of the service-connected right knee 
condition. The Board finds that the evidence in its entirety 
demonstrates that the status post meniscectomy of the right 
knee with instability did not show improvement such as to 
warrant reduction.  The Veteran has continued to have giving 
way, instability, pain, stiffness and weakness of the right 
knee. Additionally, the September 2009 VA examiner noted that 
the Veteran's knee had been progressively worse since the 
onset of his treatment.  Objective evidence does not 
demonstrate an overall improvement in the condition, and the 
Veteran's overall disability picture continued to more nearly 
approximate the criteria for a 20 percent evaluation.  In 
this regard, the Board also notes that the Veteran's 
activities continued to be limited due to chronic right knee 
stiffness, pain and instability. The benefit of the doubt is 
resolved in the Veteran's favor. 38 U.S.C.A. § 5107.





ORDER

Restoration of a 20 percent rating for status post 
meniscectomy of the right knee with instability, effective 
June 1, 2007, is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


